[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 00-1106

                         JOANN I. CONNOLLY,

                       Plaintiff, Appellant,

                                 v.

                       WILLIAM J. HENDERSON,

                        Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                       Torruella, Chief Judge,
                 Boudin and Lipez, Circuit Judges.




     Christopher C. Trundy on brief for appellant.
     Donald K. Stern, United States Attorney, and Rayford A.
Farquhar, Assistant U.S. Attorney, on brief for appellee.




                           August 1, 2000
           Per   Curiam.          Appellant     Joanne     I.    Connolly

(“Connolly”)     challenges       the   lower   court’s     refusal      on

jurisdictional     grounds        to    entertain    her   motion       for

reconsideration.    We find the district court erred.             Federal

Rule of Civil Procedure 59(e) allows the district court to

reconsider a judgment if the losing party files a motion

within ten days of judgment, and Connolly’s motion was

timely.    Thus,    the    judgment      will   be   vacated     to   allow

reconsideration of the dismissal order.

           Appellee William J. Henderson (“Henderson”) argues

that judgment was appropriate anyway because Connolly’s

claim is barred by the applicable statute of limitations.

But in her opposition to Henderson’s motion to dismiss,

Connolly   presented      facts    which    arguably     might    justify

equitable tolling of the limitations period, see, e.g.,

Cantrell v. Knoxville Community Dev. Corp., 60 F.3d 1177 (6th

Cir. 1995); Doherty v. Teamsters Pension Trust Fund, 16 F.3d
1386 (3d Cir. 1994), although we have also stressed that the

equitable tolling exception is a narrow one,                   see, e.g.,

Nunnally v. MacCausland, 996 F.2d 1, 4 (1st Cir. 1993), and

we take no position on her claim at this time.                  Henderson

fails to mention or address these facts.
         Finally, though Connolly filed her opposition late

in violation of D. Mass. Local Rule 7.1(B)(2), we will leave

it to the district court to decide what, if any, sanction is

appropriate for this noncompliance.

         The judgment of the lower court is vacated; the

matter is remanded for further proceedings consistent with

this opinion.   See 1st Cir. Loc. R. 27(c).




                             -3-